KOGAN, Justice.
We have for review Searcy, Denney, Scarola, Barnhart & Shipley, P.A v. Barner, 632 So.2d 1071 (Fla. 4th DCA 1994), which expressly and directly conflicts with Boyette v. Martha White Foods, Inc., 528 So.2d 539 (Fla. 1st DCA), review denied, 538 So.2d 1255 (Fla.1988), and various other district court decisions, on the issue of whether the Rowe1 lodestar method for determining rea*373sonable attorney fees applies to a fee dispute between a discharged attorney and former client. We have jurisdiction. Art. Y, § 3(b)(3), Fla. Const.
We approve the district court’s decision based on our decision in Searcy, Denney, Scarola, Barnhart & Shipley, P.A. v. Poletz, 652 So.2d 366 (Fla.1995), wherein we held, consistent with the decision under review, that Rowe does not apply in this context.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, HARDING and WELLS, JJ., concur.
ANSTEAD, J., recused.

. Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).